—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in St. Lawrence County) to review a determination of respondents which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of being out of place in the correctional facility when he attempted to visit an inmate in another cell block to discuss a legal matter. He contends that the administrative determination is not supported by substantial evidence. Based upon our review of the record, we disagree. According to the misbehavior report, after petitioner signed out of the law library, he was seen coming down the hallway from the direction of the infirmary. When questioned about his whereabouts, petitioner responded that he went to see another inmate about legal work. In his testimony at the disciplinary hearing, petitioner stated that he attempted to stop to see the other inmate but did not actually enter the cell block. In view of this, substantial evidence clearly supports the administrative determination and we find no reason to disturb it.
Cardona, P. J., Mikoll, Mercure, Crew III and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.